Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, including Kumar et al.(2017/0267585) and those patented and copending claims under the heading “Double Patenting” taken alone or in combination with other prior art, are insufficient in their teaching or fair suggestion of the invention(s) as now defined by the claims.  Particularly, Kumar et al.(2017/0267585), taken alone or in combination with other prior art, in regards to claims 1-5, 7-11, 13, 14, 16 and 30-32, is insufficient in its teaching or fair suggestion of foam composites as claimed having filler make-ups and contents, product densities and flexural strengths as claimed.  Regarding claims 17 and 18, Kumar et al.(2017/0267585), taken alone or in combination with other prior art, is insufficient teaching or fair suggestion of composite products having products having filler make-ups and contents, product densities and flexural strengths as claimed along with closed cell contents, compressive strengths and thermal conductivities as claimed.  Regarding the claims of the copending applications (16/285,355 & 16/560,119) under the heading “Double Patenting”, these claims, taken alone or in combination with other prior art, are insufficient in their teaching or fair suggestion of foam composites as claimed having filler make-ups and contents, product densities and flexural strengths as claimed.  Regarding the claims of USPAT 11,198,753, taken alone or in combination with other prior art, they are insufficient in their teaching or fair suggestion of composite products having products having filler make-ups and contents, product densities and flexural strengths as claimed along with thermal conductivities as required by all of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765